Name: Commission Regulation (EEC) No 1170/86 of 22 April 1986 amending for the second time Regulation (EEC) No 1037/86 introducing a countervailing charge on tomatoes originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/28 Official Journal of the European Communities 23 . 4 . 86 COMMISSION REGULATION (EEC) No 1170/86 of 22 April 1986 amending for the second time Regulation (EEC) No 1037/86 introducing a countervailing charge on tomatoes originating in the Canary Islands Community must apply in its trade with the Canary Islands , for products covered by Annex II to the EEC Teaty, the general arrangements which applies in its foreign trade ; Whereas, in accordance with Article 4 of the said Protocol , the products , including tomatoes specified in Annex A to the Protocol , qualify for preferential arrange ­ ments, subject to the tariff quota opened by way of Community Regulation (EEC) No 3806/85 (*) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1037/86 of 9 April 1986 (3) as amended by Regulation (EEC) No 1097/86 (4), introduced a countervailing charge on toma ­ toes originating in the Canary Islands ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration , the countervailing charge on the import of tomatoes originating in the Canary Islands must be altered , Whereas , in accordance with Article 1 (5) of Protocol 2 to the Act of Accession of Spain and Portugal (*), the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1037/86, '74,61 and 76,13 ECU' is hereby replaced by ' 112,33 and 114,62 ECU' Article 2 This Regulation shall enter into force on 23 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 95, 10 . 4 . 1986, p. 35 . (4) OJ No L 101 , 17 . 4 . 1986, p. 24 . N OT No L 302. 15 . 11 . 1985. D . 9 . (6) OJ No L 367, 31 . 12 . 1985, p . 11 .